NUMBER 13-19-00601-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

FRANCISCO EZEQUIEL LOPEZ,                                                      Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On Appeal from the 206th District Court
                         of Hidalgo County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellant's second motion for extension of time

to file the brief. The reporter’s record was filed on July 8, 2020, and appellant’s brief was

originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a). This Court
previously granted appellant one extension of time totaling 90 days to file the brief, and

appellant now seeks an additional 60 days, until January 15, 2021, to file the brief.

       The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable Victoria Guerra to file the brief on or before January 15, 2021.

No further extensions will be granted absent additional exigent circumstances. If counsel

fails to file the brief within the specified period of time, the Court will act appropriately to

ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                   PER CURIAM


 Do not publish.
 TEX. R. APP. P. 47.2(b).


Delivered and filed the
1st day of December, 2020.